Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that as to certain items of the merchandise, the market value or price at or about the date of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for export to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) was the appraised value, less any amount added under duress.
It has been further stipulated with reference to item 1/30 in case 786, that the market value or price at or about the date of exportation thereof, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is 3.54 Chinese Swatow yuan dollars per dozen, less any amount added under duress.
On the agreed facts I find and hold the proper dutiable export values of the merchandise covered by this appeal, with the exception of item 1/30 contained in case 786, to be the value found by the appraiser, less any amount added under duress.
I further find and hold that the proper dutiable export value of the merchandise represented by item 1/30 contained in case 786, is 3.54 Chinese Swatow yuan dollars per dozen, less any amount added under duress. Judgment will be rendered accordingly.